      Case 1:19-cv-11924-JPO-BCM Document 41 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 11/16/20
MEI RONG DU on her own behalf and on
behalf of others similarly situated,               19-CV-11924 (JPO) (BCM)
              Plaintiff,                           ORDER
-against-
DINGXIANG INC doing business as BIRDS
OF A FEATHER, CAFE CHINA GROUP
LLC doing business as CHINA BLUE,
SHANZHA INC doing business as CAFE
CHINA, YIMING WANG, XIAN ZHANG,
and RUI GANG WANG,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court conducted a telephonic status conference on November 10, 2020. The Court

hereby ADJOURNS sine die the deadline to file motions for summary judgment until such time

as the Court issues a decision on the pending motion for conditional collective certification, at

which point a new summary judgment schedule will be set.

Dated: New York, New York
       November 16, 2020                    SO ORDERED.


                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
